DICKSON, J.,
dissents, believing the discipline to be inadequate for the misconduct.
ORDER CLARIFYING FINAL ORDER
By order issued August 29, 2001, this Court suspended the respondent, Loenard J. Holajter, for a period of ninety (90) days, with automatic reinstatement thereafter. This Court now finds that that period of suspension shall begin on October 13, 2001.
IT IS, THEREFORE, ORDERED that the ninety (90) day suspension of the respondent, Leonard J. Holajter, from the *498practice of law in this state shall begin on October 13, 2001. In all other respects, this Court's order of August 29, 2001, in this case shall remain in full force and effect.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind. Admission and Discipline Rule 28(8)(d).